McFarland, J., dissenting.
I dissent, and adhere to the opinion rendered in Department, February 2, 1891, affirming the judgment. ' On the former appeal (78 Cal. 158), this court reversed the judgment, with directions to the court below to find on the one issue whether the land in contest was within the exterior boundaries of the rancho San José as granted by the Mexican government; and it stated certain principles by which the lower court should be governed in determining that issue. The court below followed those directions and was governed by those principles, and found that said land was within *204said boundaries; and I do not think that the evidence was insufficient to support that finding.
It may be the law that the exception in railroad grants applies only to Mexican grants, which expressly designate a certain quantity of land within larger exterior boundaries; and it may be that in other cases where the boundaries named in the original grant are uncertain and vague, although the grant has been in good faith claimed, possessed, and recognized up to certain lines for more than a quarter of a century, still the, railroad grant will take all that is excluded from the final United States patent. The opposite views of thi^ question are fully presented in the two separate opinion of Judges Sawyer and Ross (involving this same San José grant), in United States v. S. P. R. R. Co., 14 Saw. 620; and I do not think that it has been yet definitely settled by Doolan v. Carr, 125 U. S. 618, or any other adjudicated case. But that question need not be discussed in the case at bar, for the law of this case was declared on the former appeal. I think that the judgment should be affirmed.
The following is the decision rendered in Department Two, February 2, 1891, above referred to in the dissenting opinion of Justice McFarland: —
McFarland, J.
This is an action of ejectment. Judgment went for defendant, and plaintiffs appeal. Plaintiffs claim title under a United States patent to the Southern Pacific Railroad Company dated April 4,1879, and a deed from said company to plaintiffs dated June 20, 1887. Defendant claims as a pre-emptor, contending that at the date of the definite location of the Southern Pacific railroad, which was on or about April 3, 1871, the land in contest was within the exterior limits of the San José rancho, a valid Mexican grant, and was therefore reserved from the grant to the railroad company. There was a former trial of this case, and a former appeal. At that trial the court made certain findings, and gave judgment for plaintiffs. On appeal, *205this court determined most of the questions involved favorably to defendant (Foss v. Hinkell, 78 Cal. 158), and the decision of this court then made as to those questions has become the law of the case. But this court reversed the judgment for want of a finding whether or not the land was within the exterior boundaries of said rancho. The court below had found that according to a survey called the “ Thompson survey,” the land was within said boundaries, and that according to a survey the “Hancock survey,” it was not; and this court, in its opinion, said: “ The exterior limits of the rancho do not depend on any survey made of it. The land sued for may be within such exterior limits, though excluded from the survey. Though Hancock may have excluded this land from his survey, it still may be within the exterior boundaries of the rancho as granted by the Mexican government. What the exterior limits of such granted rancho were must be determined by the expediente of the grant issued by the Mexican government, including petition, diseño, and grant, the boundaries designated in which may be identified by parol evidence. i(See Doolan v. Carr, 125 U. S. 618.)” And for this defect in the findings the judgment was reversed, and the cause remanded, “ with directions to the court below to find, on the testimony already introduced, and such further testimony as may be introduced by either party, whether or not the land in suit was, on the third day of April, 1871, within the exterior boundaries of the rancho San José as granted by the Mexican government, and on such findings to enter judgment.” And so when the case went back to the trial court, there was only one issue — the one last above stated — to be determined. When the case was heard again in the trial court, that court, following the said directions of this court, found “ that the land in suit was, on the third day of April, 1871, within the exterior boundaries of the rancho San José as granted by the Mexican government,” and gave judgment accordingly for defendant; and it is evident that the judgment must stand, unless the court com*206mitted material errors in ruling upon the admissibility of evidence, or unless the said finding is not supported by the evidence.
Appellants took certain exceptions to the admission of certain evidence; but the point is not pressed in the brief, and — especially when we consider what was decided when the case was here before — we see no error on this point.
The main contention of appellants is, that the finding is not supported by the evidence. Their counsel argue that the court must have found the land in suit to be within the exterior boundaries of the rancho, simply because it was claimed that said boundaries included said land. But there was introduced in evidence the original petition, the expediente, the diseño, the act of juridical possession, various maps, decrees, and proceedings, and also oral testimony of witnesses as to the exterior boundaries of the rancho.- It would be a useless labor here to review all this evidence. It is sufficient to say that after a full consideration of the evidence we are not prepared to say that the court was not warranted in finding that the land in suit was within the exterior limits of the San José rancho “as granted by the Mexican government.” The judgment and order denying a new trial are affirmed.